Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that Mikalsen fails to specify the newly claimed “wherein the guide head is tiltable and configured to guide a pin end of a single tubular”, the examiner respectfully disagrees.
Figures 15 and 16 of Mikalsen illustrate the range of motion capable of the guide head as it pivots or tilts about point 480.
Figure 16 further illustrates wherein the guide head is configured to guide a pin end of a single tubular, by the manner in which it guides the tubular shown into position.
All arguments are believed to be addressed by this response.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 2 recites “The lower guide head end”, which should be amended to “the lower guide head end”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Mikalsen et al (US 11,041,346).
Mikalsen et al (US 11,041,346)
1. A guide arm for handling tubulars, the guide arm comprising: 
an upper link configured to move between a first travel position and a second different travel position (able to rotate); 
a lower link including a lower guide head end and configured to move between a retracted position and an extended position; 
a slew drive (the joint shown in Figure 18 is considered analogous to the claimed "slew drive" as it meets the claimed structural limitations and operates to rotate the lower link between different clock positions as claimed) located between the upper and lower links and connected to an upper and a lower slew drive ends of said respective upper and lower links, the slew drive configured to rotate the lower link between different clock positions; and 
a guide head connected to the lower guide head end and moveable between an open position to accept a tubular and a closed position about the tubular; (see annotated figure 18 below)
wherein the guide head is tiltable (progression from Figure 15 to Figure 16), and configured to guide a pin end of a single tubular. (Figure 16)

    PNG
    media_image1.png
    528
    904
    media_image1.png
    Greyscale

As concerns claim 3. The guide arm of claim 1, the guide arm having a parked position in which the upper and lower links are each in a substantially vertical orientation.  (Fig 21)
As concerns claim 7. The guide arm of claim 1, further comprising: 
a belly board, wherein the upper link is connected to the belly board.  (Figure 18, the support above the upper link may be considered a belly board)
As concerns claim 8. The guide arm of claim 1, further comprising: 
a swing-out support, wherein the upper link is connected to the swing-out support.  (Figure 18, the support above the upper link may be considered a swing-out support.)
As concerns claim 9, Mikalsen discloses the guide arm of claim 8, wherein the swing-out support is configured for connection to a derrick wall. (Figure 18, the support appears to connect to a derrick wall.) 
As concerns claim 10, Mikalsen discloses a system for handing tubulars, the system comprising: 
an upper guide arm; and 
a lower guide arm located below the upper guide arm, the lower guide arm comprising: 
an upper link configured to move between a first travel position and a second different travel position; 
a lower link including a lower guide head end and configured to move the lower link between a retracted position and an extended position; 
a slew drive located between the upper and lower links and connected to an upper and a lower slew drive ends of said respective upper and lower links, the slew drive configured to rotate the lower link between different clock positions; and 
a guide head connected to the lower guide head end and moveable between an open and a closed position, (see Annotated Figure 18)
wherein the guide head is tiltable (progression from Figure 15 to Figure 16), and configured to guide a pin end of a single tubular. (Figure 16)
As concerns claim 12, Mikalsen discloses the system of claim 10, the lower guide arm having a parked position in which the upper and lower links are each in a substantially vertical orientation.  (Figure 21)
As concerns claim 16, Mikalsen discloses the system of claim 10, further comprising: 
a belly board, wherein the upper link is connected to the belly board.  (Figure 18, the support above the upper link may be considered a belly board)
As concerns claim 17, Mikalsen discloses the system of claim 10, further comprising: 
a swing-out support, wherein the upper link is connected to the swing-out support.  (Figure 18, the support above the upper link may be considered a swing-out support.)
As concerns claim 18, Mikalsen discloses the system of claim 17, wherein the swing-out support is configured for connection to a derrick wall.  (Figure 18, the support connects to a derrick wall.) 
As concerns claim 19, Mikalsen discloses a method of handling tubulars, the method comprising: 
moving a guide arm to a first travel position and, when in the first travel position, between a retracted and an extended position; 
securing a tubular with a guide head of the guide arm when the guide arm is in the first travel and extended positions; 
after securing the tubular, returning the guide arm to the retracted position; 
moving the guide arm to a second different travel position and, when in the second different travel position, between the retracted and extended positions; and 
releasing the tubular from the guide head of the guide arm when in the second different travel and extended positions; 
wherein the guide arm includes: 
an upper link configured to move between a first travel position and a second different travel position; 
a lower link including a lower guide head end and configured to move between a retracted position and an extended position; 
a slew drive located between the upper and lower links and connected to an upper and a lower slew drive ends of said respective upper and lower links, the slew drive configured to rotate the lower link between different clock positions; and 
the guide head connected to the lower guide head end and moveable between an open position to accept the tubular and a closed position about the tubular (annotated figure 18; figures 16-56 show the various steps claimed),
wherein the guide head is tiltable (progression from Figure 15 to Figure 16), and configured to guide a pin end of a single tubular. (Figure 16)
As concerns claim 20, Mikalsen discloses the method of claim 19, wherein the first travel and second different travel positions are selected from the group of well center and tubular storage. (Figures 55-56)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mikalsen in view of Little et al (US 2016/0201408).
As concerns claim 2, Miklasen discloses the guide arm of claim 1, howeverfails to specify wherein the upper and lower links are parallelogram-shaped links.  
Little et al (US 2016/0201408) however teaches a system comprising parallelogram-shaped links.
Therefore it would have been obvious to modify Mikalsen as taught by Little to obtain the invention as specified in the claim, for the expected benefit of incorporating a known, optimal shape for the task at hand, combining the obvious benefits of truss design with material-savings.
As concerns claim 4, Mikalsen discloses the guide arm of claim 1, however fails to specify wherein the guide arm has a folded position in which the guide head end of the lower link is located rearward of the upper and lower slew drive ends and toward the base end of the upper link, the upper link overlapping the lower link.  
Mikalsen fails to specify wherein the guide head end of the lower link is located rearward of the upper and lower slew drive ends, and toward the base end of the upper link, the upper link overlapping the lower link.
Little et al (US 2016/0201408) however teaches a guide arm, wherein the guide head end of the lower link (34) may be located rearward of the upper and lower slew drive ends (joint at 22, Figure 1), and toward the base end of the upper link, the upper link overlapping the lower link, when the system is in a parked position. (Figure 3B).
Therefore it would have been obvious to modify Mikalsen as taught by Little to obtain the invention as specified in the claim, for the expected benefit of providing known configurations for an articulating arm to maneuver pipe sections.
As concerns claim 11, Mikalsen discloses the system of claim 10, however fails to specify wherein: the upper and lower links are parallelogram-shaped links.
Little et al (US 2016/0201408) however teaches a system comprising parallelogram-shaped links.
Therefore it would have been obvious to modify Mikalsen as taught by Little to obtain the invention as specified in the claim, for the expected benefit of incorporating a known, optimal shape for the task at hand, combining the obvious benefits of truss design with material-savings.
As concerns claim 13, Mikalsen discloses the system of claim 10, however fails to specify wherein the lower guide arm has a folded position in which the lower guide head end is located rearward of the upper and lower slew drive ends and toward the base end of the upper link, the upper link overlapping the lower link.  
Little et al (US 2016/0201408) however teaches a guide arm, wherein the guide head end of the lower link (34) may be located rearward of the upper and lower slew drive ends (joint at 22, Figure 1), and toward the base end of the upper link, the upper link overlapping the lower link, when the system is in a parked position. (Figure 3B).
Therefore it would have been obvious to modify Mikalsen as taught by Little to obtain the invention as specified in the claim, for the expected benefit of providing known configurations for an articulating arm to maneuver pipe sections.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mikalsen in view of Zahn et al (US 2006/0104747).
As concerns claim 5, Mikalsen discloses the guide arm of claim 1, however fails to specify wherein: 
the lower guide head end includes a pivot; and 
a guide head tilt cylinder is connected at one end to the lower slew drive end and at another end to the guide head.  
Zahn et al (US 2006/0104747) teaches wherein a lower guide head end (35) includes a pivot (upper end of 35); and 
a guide head tilt cylinder (50) is connected at one end to the lower slew drive end and at another end to the guide head.  (Figure 1)
Therefore it would have been obvious to modify Mikalsen as taught by Zahn to obtain the invention as specified in the claim for the expected benefit of further adjustability during operations. 
As concerns claim 14, Mikalsen discloses the system of claim 10, however fails to disclose wherein: 
the lower guide head end includes a pivot; and 
a guide head tilt cylinder is connected at one end to the lower slew drive end and at another end to the guide head.  
 Zahn et al (US 2006/0104747) teaches wherein a lower guide head end (35) includes a pivot (upper end of 35); and 
a guide head tilt cylinder (50) is connected at one end to the lower slew drive end and at another end to the guide head.  (Figure 1)
Therefore it would have been obvious to modify Mikalsen as taught by Zahn to obtain the invention as specified in the claim for the expected benefit of further adjustability during operations. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikalsen in view of Skjaerseth et al (US 2019/0003269).
As concerns claim 6, Mikalsen discloses the guide arm of claim 1, however fails to specify wherein: 
the lower link includes a fixed portion toward its lower slew end and a telescoping portion toward its guide head end.  
Skjaerseth et al (US 2019/0003269) teaches wherein a lower link includes a fixed portion toward its lower slew end and a telescoping portion toward its guide head end.  (Figure 2, Paragraph [0055])
Therefore it would have been obvious to modify Mikalsen as taught by Skjaerseth to obtain the invention as specified in the claim for the expected benefit of further adjustability during operations. 
As concerns claim 15, Mikalsen discloses the system of claim 10, however fails to specify wherein: 
the lower link includes a fixed portion toward its lower slew drive end and a telescoping portion toward its guide head end.  
Skjaerseth et al (US 2019/0003269) teaches wherein a lower link includes a fixed portion toward its lower slew end and a telescoping portion toward its guide head end.  (Figure 2, Paragraph [0055])
Therefore it would have been obvious to modify Mikalsen as taught by Skjaerseth to obtain the invention as specified in the claim for the expected benefit of further adjustability during operations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679